Exhibit 10.2

NEWELL RUBBERMAID INC. 2013 INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT (“AGREEMENT”)

A Restricted Stock Unit (“RSU”) Award (the “Award”) granted by Newell Rubbermaid
Inc., a Delaware corporation (the “Company”), to the employee (the “Grantee”)
named in the Award letter provided to the Grantee (the “Award Letter”) relating
to the common stock, par value $1.00 per share (the “Common Stock”), of the
Company, shall be subject to the following terms and conditions and the
provisions of the Newell Rubbermaid Inc. 2013 Incentive Plan, a copy of which is
provided to the Grantee and the terms of which are hereby incorporated by
reference (the “Plan”). Unless otherwise provided herein, capitalized terms of
this Agreement shall have the same meanings ascribed to them in the Plan.

1. Acceptance by Grantee. The receipt of the Award is conditioned upon the
Grantee’s acceptance of the Award Letter, thereby becoming a party to this
Agreement, no later than sixty (60) days after the date of the Award set forth
therein (the “Award Date”) or, if later, thirty (30) days after the Grantee is
informed of the availability of this Agreement.

2. Grant of RSUs. The Company hereby grants to the Grantee the Award of RSUs, as
set forth in the Award Letter. An RSU is the right, subject to the terms and
conditions of the Plan and this Agreement, to receive, as determined by the
Company, either a payment of a share of Common Stock for each RSU or cash equal
to the Fair Market Value of a share of Common Stock on the applicable Vesting
Date (as defined below), or a combination thereof, as described in Section 7 of
this Agreement. A “Time-Based RSU” is a RSU subject to a service-based
restriction on vesting; and a “Performance-Based RSU” is a RSU subject to
restrictions on vesting based upon the achievement of specific performance
goals.

3. RSU Account. The Company shall maintain an account (“RSU Account”) on its
books in the name of the Grantee which shall reflect the number of RSUs awarded
to the Grantee.

4. Dividend Equivalents.

(a) Time-Based RSUs. Upon the payment of any dividend on Common Stock occurring
during the period preceding the earlier of the applicable Vesting Date or the
date the Grantee’s Award is forfeited as described with Section 5, the Company
shall promptly pay to each Grantee an amount in cash equal in value to the
dividends that the Grantee would have received had the Grantee been the actual
owner of the number of shares of Common Stock represented by the Time-Based RSUs
in the Grantee’s RSU Account on that date. Any such payments shall be payments
of dividend equivalents, and shall not constitute the payments of dividends to
the Grantee that would violate the provisions of Section 9 of this Agreement.

(b) Performance-Based RSUs. Upon the payment of any dividend on Common Stock
occurring during the period preceding the earlier of the applicable Vesting Date
or the date the Grantee’s Award is forfeited as described in Section 5, the
Company shall credit the Grantee’s RSU Account with an amount equal in value to
the dividends that the Grantee would have received had the Grantee been the
actual owner of the number of shares of Common Stock represented by the
Performance-Based RSUs in the Grantee’s RSU Account on that date.



--------------------------------------------------------------------------------

Such amounts shall be paid to the Grantee at the time and in the form of payment
specified in Section 7. The amount of dividend equivalents payable to the
Grantee shall be adjusted to reflect the adjustment made to the related RSUs
pursuant to Section 6 (which shall be determined by multiplying such amount by
the percentage adjustment made to the related RSUs). Any such dividend
equivalents relating to Performance-Based RSUs that are forfeited shall also be
forfeited.

5. Vesting.

(a) Except as described in subsections (b) and (c) below, the Grantee shall
become vested (i) in one-third of his Award of Time-Based RSUs on February 12,
2017 and in additional one-third increments of such Time-Based RSUs on each of
the second and third anniversaries of the Award Date if the Grantee remains in
continuous employment with the Company or an affiliate until such date, and
(ii) in his Award of Performance-Based RSUs on February 12, 2017 if (aa) the
Grantee remains in the continuous employment with the Company or an affiliate
until such date, and (bb) the performance criteria applicable to such
Performance-Based RSUs, set forth in Exhibit A to this Agreement, are satisfied.
Throughout this Agreement, the term “Vesting Date” refers to February 12, 2017
and each of the second and third anniversaries of the Award Date with respect to
the Time-Based RSUs, and February 12, 2017 with respect to the Performance-Based
RSUs, as applicable.

(b) If the Grantee’s employment with the Company and all affiliates terminates
prior to any Vesting Date due to death or disability, any portion of the Award
not yet vested shall become vested on such date of death or disability. For this
purpose “disability” means (as determined by the Committee in its sole
discretion) the inability of the Grantee to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which is expected to result in death or disability or which has lasted or can be
expected to last for a continuous period of not less than twelve (12) months.

(c) If the Grantee’s employment with the Company and all affiliates terminates
prior to any Vesting Date for any reason other than death or disability, any
portion of the Award not yet vested shall be forfeited, automatically upon such
termination of the Grantee’s employment without further action required by the
Company to the Company, and such portion of the Award shall not vest.

(d) In the case of a Grantee who is also a Director, if the Grantee’s employment
with the Company and all affiliates terminates before any Vesting Date, but the
Grantee remains a Director, the Grantee’s service on the Board will be
considered employment with the Company and the Grantee’s Award will continue to
vest while the Grantee’s service on the Board continues. Any subsequent
termination of service on the Board will be considered termination of employment
and vesting will determined as of the date of such termination of service.

The foregoing provisions of this Section 5 shall be subject to the provisions of
any written employment security agreement or severance agreement that has been
or may be executed by the Grantee and the Company or any of its affiliates, and
the provisions in such

 

- 2 -



--------------------------------------------------------------------------------

employment security agreement or severance agreement concerning vesting of an
Award shall supersede any inconsistent or contrary provision of this Section 5.

6. Adjustment of Performance-Based RSUs. The number of RSUs subject to the Award
that are Performance-Based RSUs as described in the Award Letter shall be
adjusted by the Committee after the end of the three- (3) year performance
period that begins on January 1, 2014, in accordance with the long-term
incentive performance pay terms and conditions established under the Plan (the
“LTIP”). Any Performance-Based RSUs that vest in accordance with Section 5(b)
prior to the date the Committee determines the level of performance goal
achievement applicable to such RSUs shall not be adjusted pursuant to the LTIP.
The particular performance criteria that applies to the Performance-Based RSUs
are set forth in Exhibit A to this Agreement.

7. Settlement of Award. If a Grantee becomes vested in the Award in accordance
with Section 5, the Company shall pay to the Grantee, or the Grantee’s personal
representative, beneficiary or estate, as applicable, either a number of shares
of Common Stock equal to the number of vested RSUs and dividend equivalents
credited to the Grantee’s RSU Account, as adjusted in accordance with Section 6,
if applicable, or cash equal to the Fair Market Value of such shares of Common
Stock and dividend equivalents credited to the Grantee’s RSU Account on the
applicable Vesting Date, or a combination thereof. Such shares and/or cash shall
be delivered/paid in a single sum within thirty (30) days following the
applicable Vesting Date.

8. Withholding Taxes. The Company shall withhold from any payment made to the
Grantee in cash an amount sufficient to satisfy all minimum Federal, state and
local withholding tax requirements. In the case of a payment made in shares of
Common Stock, the Grantee shall pay to the Company an amount sufficient to
satisfy all minimum Federal, state and local withholding tax requirements prior
to the delivery of any shares. Payment of such taxes may be made by one or more
of the following methods: (i) in cash, (ii) in cash received from a
broker-dealer to whom the Grantee has submitted irrevocable instructions to
deliver the amount of withholding tax to the Company from the proceeds of the
sale of shares subject to the Award, (iii) by directing the Company to withhold
a number of shares otherwise issuable pursuant to the Award with a Fair Market
Value equal to the tax required to be withheld, (iv) by delivery to the Company
of other Common Stock owned by the Grantee that is acceptable to the Company,
valued at its Fair Market Value on the date of payment, or (v) by certifying to
ownership by attestation of such previously owned Common Stock.

9. Rights as Stockholder. The Grantee shall not be entitled to any of the rights
of a stockholder of the Company with respect to the Award, including the right
to vote and to receive dividends and other distributions, until and to the
extent the Award is settled in shares of Common Stock.

10. Share Delivery. Delivery of any shares in connection with settlement of the
Award will be by book-entry credit to an account in the Grantee’s name
established by the Company with the Company’s transfer agent, or upon written
request from the Grantee (or his personal representative, beneficiary or estate,
as the case may be), in certificates in the name of the Grantee (or his personal
representative, beneficiary or estate).

 

- 3 -



--------------------------------------------------------------------------------

11. Award Not Transferable. The Award may not be transferred other than by last
will and testament or the applicable laws of descent or distribution or pursuant
to a qualified domestic relations order. The Award shall not otherwise be
assigned, transferred, or pledged for any purpose whatsoever and is not subject,
in whole or in part, to attachment, execution or levy of any kind. Any attempted
assignment, transfer, pledge, or encumbrance of the Award, other than in
accordance with its terms, shall be void and of no effect.

12. Administration. The Award shall be administered in accordance with such
regulations as the Organizational Development and Compensation Committee of the
Board of Directors of the Company (the “Committee”) shall from time to time
adopt, and, to the extent applicable, in compliance with the requirements of
Code Section 162(m) including, without limitation, any prorations required by
Code Section 162(m).

13. Section 409A Compliance. To the extent that the Grantee’s right to receive
payment of the RSUs and dividend equivalents constitutes a “deferral of
compensation” within the meaning of Section 409A of the Code and regulatory
guidance promulgated thereunder (“Section 409A”), then notwithstanding anything
contained in the Plan to the contrary, the shares of Common Stock and cash
otherwise deliverable under Sections 4 and 6 shall be subject to the following
rules:

(a) The shares of Common Stock underlying the vested RSUs and the related
dividend equivalents shall be delivered to the Grantee, or his personal
representative, beneficiary or estate, as applicable, within thirty (30) days
following the earlier of (i) the Grantee’s “separation from service” within the
meaning of Section 409A, subject to Section 13(b); (ii) the occurrence of a
Change in Control that also constitutes a “change in the ownership,” a “change
in the effective control” or a “change in the ownership of a substantial portion
of the assets” of the Company within the meaning of Section 409A; or (iii) the
specified date the RSUs (or portion of the RSUs) would have vested pursuant to
Section 5(a) had the Grantee remained in continuous employment.

(b) Notwithstanding Section 13(a), if any RSUs and related dividend equivalents
become payable under Section 13(a)(i) as a result of the Grantee’s separation
from service and the Grantee is a “specified employee,” as determined under the
Company’s policy for determining specified employees for purposes of
Section 409A on the date of such separation from service, then the shares of
Common Stock underlying the vested RSUs and related dividends shall be delivered
to the Grantee, or the Grantee’s personal representative, beneficiary or estate,
as applicable, within thirty (30) days after the first business day that is more
than six (6) months after the date of his or her separation from service (or, if
the Grantee dies during such six- (6-) month period, within thirty (30) days
after the Grantee’s death).

(c) In the event that any taxes described in Section 8 of this Agreement are due
prior to the distribution of shares of Common Stock underlying the RSUs, then
the Grantee shall be required to satisfy the tax obligation by using the method
set forth in Section 8(i).

 

- 4 -



--------------------------------------------------------------------------------

14. Confidentiality and Non-Solicitation.

(a) Definitions. The following definitions apply in this Agreement:

(1) “Confidential Information” means any information that is not generally known
outside the Company relating to any phase of business of the Company, whether
existing or foreseeable, including information conceived, discovered or
developed by the Grantee. Confidential Information includes, but is not limited
to: project files; product designs, drawings, sketches and processes; production
characteristics; testing procedures and results thereof; manufacturing methods,
processes, techniques and test results; plant layouts, tooling, engineering
evaluations and reports; business plans, financial statements and projections;
operating forms (including contracts) and procedures; payroll and personnel
records; non-public marketing materials, plans and proposals; customer lists and
information, and target lists for new clients and information relating to
potential clients; software codes and computer programs; training manuals;
policy and procedure manuals; raw materials sources, price and cost information;
administrative techniques and documents; and any information received by the
Company under an obligation of confidentiality to a third party.

(2) “Trade Secrets” means any information, including any data, plan, drawing,
specification, pattern, procedure, method, computer data, system, program or
design, device, list, tool, or compilation, that relates to the present or
planned business of the Company and which: (i) derives economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means to, other persons who can obtain economic value
from their disclosure or use; and (ii) is the subject of efforts that are
reasonable under the circumstances to maintain their secrecy. To the extent that
the foregoing definition is inconsistent with a definition of “trade secret”
under applicable law, the latter definition shall control.

(3) Neither Confidential Information nor Trade Secrets include general skills or
knowledge, or skills which the Grantee obtained prior to the Grantee’s
employment with the Company.

(4) “Tangible Company Property” means: documents; reports; drawings; diagrams;
summaries; photographs; designs; specifications; formulae; samples; models;
research and development information; prototypes; tools; equipment; proposals;
files; supplier information; and all other written, printed, graphic or
electronically stored matter, as well as computer software, hardware, programs,
disks and files, and any supplies, materials or tangible property that concern
the Company’s business and that come into the Grantee’s possession by reason of
the Grantee’s employment, including, but not limited to, any Confidential
Information and Trade Secrets contained in tangible form.

(5) “Inventions” means any improvement, discovery, writing, formula or idea
(whether or not patentable or subject to copyright protection) relating to the
existing or foreseeable business interests of the Company or resulting from any
work performed by the Grantee for the Company. Inventions include, but are not
limited to,

 

- 5 -



--------------------------------------------------------------------------------

methods, devices, products, techniques, laboratory and field practices and
processes, and improvements thereof and know-how related thereto, as well as any
copyrightable materials and any trademark and trade name whether or not subject
to trademark protection. Inventions do not include any invention that does not
relate to the Company’s business or anticipated business or that does not relate
to the Grantee’s work for the Company and which was developed entirely on the
Grantee’s own time without the use of Company equipment, supplies, facilities or
Confidential Information or Trade Secrets.

(b) Confidentiality

(1) During the Grantee’s employment and for a period of five (5) years
thereafter, regardless of whether the Grantee’s separation is voluntary or
involuntary or the reason therefor, the Grantee shall not use any Tangible
Company Property, nor any Confidential Information or Trade Secrets, that comes
into the Grantee’s possession in any way by reason of the Grantee’s employment,
except for the benefit of the Company in the course of the Grantee’s employment
by it, and not in competition with or to the detriment of the Company. The
Grantee also will not remove any Tangible Company Property from premises owned,
used or leased by the Company except as the Grantee’s duties shall require and
as authorized by the Company, and upon termination of the Grantee’s employment,
all Confidential Information, Trade Secrets, and Tangible Company Property
(including all paper and electronic copies) will be turned over immediately to
the Company, and the Grantee shall retain no copies thereof.

(2) During the Grantee’s employment and for so long thereafter as such
information is not generally known to the public, through no act or fault
attributable to the Grantee, the Grantee will maintain all Trade Secrets to
which the Grantee has received access while employed by the Company as
confidential and as the property of the Company.

(3) The foregoing means that the Grantee will not, without written authority
from the Company, use Confidential Information or Trade Secrets for the benefit
or purposes of the Grantee or of any third party, or disclose them to others,
except as required by the Grantee’s employment with the Company or as authorized
above.

(c) Inventions and Designs

(1) The Grantee will promptly disclose to the Company all Inventions that the
Grantee develops, either alone or with others, during the period of the
Grantee’s employment. All inventions that the Grantee has developed prior to
this date have been identified by the Grantee to the Company. The Grantee shall
make and maintain adequate and current written records of all Inventions covered
by this Agreement. These records shall be and remain the property of the
Company.

(2) The Grantee hereby assigns any right and title to any Inventions to the
Company.

(3) With respect to Inventions that are copyrightable works, any Invention the
Grantee creates will be deemed a “work for hire” created within the scope

 

- 6 -



--------------------------------------------------------------------------------

of the Grantee’s employment, and such works and copyright interests therein (and
all renewals and extensions thereof) shall belong solely and exclusively to the
Company, with the Company having sole right to obtain and hold in its own name
copyrights or such other protection as the Company may deem appropriate to the
subject matter, and any extensions or renewals thereof. If and to the extent
that any such Invention is found not to be a work-for-hire, the Grantee hereby
assigns to the Company all right and title to such Invention (including all
copyrights and other intellectual property rights therein and all renewals and
extensions thereof).

(4) The Grantee agrees to execute all papers and otherwise provide assistance to
the Company to enable it to obtain patents, copyrights, trademarks or other
legal protection for Inventions in any country during, or after, the period of
the Grantee’s employment. Such assistance shall include but not be limited to
preparation and modification (or both) of patent, copyright or trademark
applications, preparation and modification (or both) of any documents related to
perfecting the Company’s title to the Inventions, and assistance in any
litigation which may result or which may become necessary to obtain, assert, or
defend the validity of any such patent, copyright or trademark or otherwise
relates to such patent, copyright or trademark.

(d) Nonsolicitation. Throughout the Grantee’s employment and for twelve
(12) months thereafter, the Grantee agrees that the Grantee will not directly or
indirectly, individually or on behalf of any person or entity, solicit or
induce, or assist in any manner in the solicitation or inducement of:
(i) employees of the Company, other than those in clerical or secretarial
positions, to leave their employment with the Company (this restriction is
limited to employees with whom the Grantee has had contact for the purpose of
performing the Grantee’s job duties and responsibilities); or (ii) customers or
actively-sought prospective customers of the Company to purchase from another
person or entity products and services that are the same as or similar to those
offered and provided by the Company in the last two (2) years of the Grantee’s
employment (“Competitive Products”) (this restriction is limited to customers or
actively-sought prospective customers with whom the Grantee has material contact
through performance of the Grantee’s job duties and responsibilities or through
otherwise performing services on behalf of the Company).

(e) Enforcement.

(1) The Grantee acknowledges and agrees that: (i) the restrictions provided in
this Section 14 of the Agreement are reasonable in time and scope in light of
the necessity for the protection of the business and good will of the Company
and the consideration provided to the Grantee under this Agreement; and (ii) the
Grantee’s ability to work and earn a living will not be unreasonably restrained
by the application of these restrictions.

(2) The Grantee also recognizes and agrees that should the Grantee fail to
comply with the restrictions set forth above, the Company would suffer
substantial damage for which there is no adequate remedy at law due to the
impossibility of ascertaining exact money damages. The Grantee therefore agrees
that in the event of the breach or threatened breach by the Grantee of any of
the terms and conditions of Section 14

 

- 7 -



--------------------------------------------------------------------------------

of this Agreement, the Company shall be entitled, in addition to any other
rights or remedies available to it, to institute proceedings in a federal or
state court to secure immediate temporary, preliminary and permanent injunctive
relief without the posting of a bond. The Grantee additionally agrees that if
the Grantee is found to have breached any covenant in this Section 14 of the
Agreement, the time period provided for in the particular covenant will not
begin to run until after the breach has ended, and the Company will be entitled
to recover all costs and attorney fees incurred by it in enforcing this
Section 14 of the Agreement.

15. Data Privacy Consent. The Grantee hereby consents to the collection, use and
transfer, in electronic or other form, of the Grantee’s personal data as
described in this Agreement by the Company and its affiliates for the exclusive
purpose of implementing, administering and managing Grantee’s participation in
the Plan. The Grantee understands that the Company and its affiliates hold
certain personal information about the Grantee, including, but not limited to,
name, home address and telephone number, date of birth, Social Security number
or other identification number, salary, nationality, job title, any shares of
stock or directorships held in the Company, details of all options or any other
entitlement to shares of stock or stock units awarded, canceled, purchased,
exercised, vested, unvested or outstanding in the Grantee’s favor for the
purpose of implementing, managing and administering the Plan (“Data”). The
Grantee understands that the Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in the Grantee’s country or elsewhere and that
the recipient country may have different data privacy laws and protections than
the Grantee’s country. The Grantee understands that the Grantee may request a
list with the names and addresses of any potential recipients of the Data by
contacting the local human resources representative. The Grantee authorizes the
recipients of Data to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing the Grantee’s participation in the Plan, including any requisite
transfer of such Data, as may be required to a broker or other third party with
whom the Grantee may elect to deposit any shares or other award acquired under
the Plan. The Grantee understands that Data will be held only as long as is
necessary to implement, administer and manage participation in the Plan. The
Grantee understands that the Grantee may, at any time, view Data, request
additional information about the storage and processing of the Data, require any
necessary amendments to the Data or refuse or withdraw the consents herein, in
any case without cost, by contacting the local human resources representative in
writing. The Grantee understands that refusing or withdrawing consent may affect
the Grantee’s ability to participate in the Plan. For more information on the
consequences of refusing to consent or withdrawing consent, the Grantee
understands that the Grantee may contact his or her local human resources
representative.

16. Electronic Delivery. The Grantee hereby consents and agrees to electronic
delivery of any documents that the Company may elect to deliver (including, but
not limited to, prospectuses, prospectus supplements, grant or award
notifications and agreements, account statements, annual and quarterly reports,
and all other forms of communications) in connection with this Award and any
other award made or offered under the Plan. The Grantee understands that, unless
earlier revoked by the Grantee by giving written notice to the Secretary of the
Company, this consent shall be effective for the duration of the Agreement. The
Grantee also understands that he or she shall have the right at any time to
request that the Company deliver

 

- 8 -



--------------------------------------------------------------------------------

written copies of any and all materials referred to above at no charge. The
Grantee hereby consents to any and all procedures the Company has established or
may establish for an electronic signature system for delivery and acceptance of
any such documents that the Company may elect to deliver, and agrees that his or
her electronic signature is the same as, and shall have the same force and
effect as, his or her manual signature. The Grantee consents and agrees that any
such procedures and delivery may be effected by a third party engaged by the
Company to provide administrative services related to the Plan.

17. Governing Law. This Agreement, and the Award, shall be construed,
administered and governed in all respects under and by the laws of the State of
Delaware. The Grantee agrees to submit to personal jurisdiction in the Delaware
federal and state courts, and all suits arising between the Company and the
Grantee must be brought in said Delaware courts, which will be the sole and
exclusive venue for such claims.

18. Acknowledgment. BY ACCEPTING THE AWARD LETTER, THE GRANTEE ACKNOWLEDGES THAT
THE GRANTEE HAS READ, UNDERSTOOD AND AGREES TO ALL OF THE PROVISIONS OF THIS
AGREEMENT, AND THAT THE GRANTEE WAS AFFORDED SUFFICIENT OPPORTUNITY BY THE
COMPANY TO OBTAIN INDEPENDENT LEGAL ADVICE AT THE GRANTEE’S EXPENSE PRIOR TO
ACCEPTING THE AWARD LETTER.

 

NEWELL RUBBERMAID INC.

/s/ Bradford R. Turner

Bradford R. Turner

Senior Vice President, General Counsel and Corporate Secretary

 

- 9 -



--------------------------------------------------------------------------------

EXHIBIT A

TO

NEWELL RUBBERMAID INC. 2013 INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

Performance Criteria Applicable to

Performance-Based RSUs for the Three-Year Performance Period

 

1. The Performance-Based RSUs covered by the Award will be subject to analysis
with respect to the following Total Shareholder Return (“TSR”) Comparator Group
members:1

 

3M Company    Jarden Corp. Avery Dennison Corporation    Kimberly-Clark
Corporation Campbell Soup Co.    Masco Corporation Church & Dwight Inc.   
Mattel, Inc. Colgate-Palmolive Company    Reckitt-Benckiser Group PLC Danaher
Corporation    Sherwin-Williams Co. Dorel Industries, Inc.    Snap-On Inc.
Ecolab, Inc.    Stanley Black and Decker Inc. Energizer Holdings, Inc.    The
Bic Group Groupe Seb    The Clorox Company Illinois Tool Works, Inc.   
Tupperware Brands Corporation

 

2. The Company’s ranking (in the range of highest to lowest) in the TSR
Comparator Group at the end of the three-year performance period beginning
January 1, 2014, and ending December 31, 2016, will be determined by the
Committee on the basis of the following formula applied to each of the members
in the TSR Comparator Group (with the highest number ranked first and the lowest
number ranked last):

(Change in Stock Price) + (Dividends)

(Beginning Stock Price)

For this purpose, the beginning stock price will be the average closing stock
price in the first month of the applicable performance period (i.e., January,
2014); and the ending stock price will be the average closing price in the last
month of the applicable performance period (i.e., December, 2016).

 

3. The number of Performance-Based RSUs will be multiplied by an interpolated
percentage attributable to the Company’s ranking in the TSR Comparator Group as
set forth below:

 

 

1  Any companies that are in the TSR Comparator Group at the beginning of the
three-year performance period (i.e., January 1, 2014) that no longer exist at
the December 31, 2016 end of the three-year performance period, (e.g., through
merger, buyout, spin-off, or similar transaction) shall be disregarded by the
Committee in the Committee’s calculation of the appropriate interpolated
percentage.

 

A-1



--------------------------------------------------------------------------------

The TSR Comparator Group member with the highest ranking will have a percentage
of 200%, and the member last in the TSR Comparator Group will have a percentage
of 0%. However, in the event the Company’s ranking in the TSR Comparator Group
is in the bottom quartile of the remaining companies of the TSR Comparator Group
at the end of the three-year performance period (i.e., December 31, 2016), no
payment shall be made regardless of the interpolated percentage. TSR Comparator
Group members between the highest ranking and lowest ranking will have
interpolated percentages. For example, if the initial TSR Comparator Group has
23 companies at the beginning of the three-year performance period and 4 of the
companies have been merged out of existence by the end of the performance
period, the interpolated percentages will be based on where the Company ranks
among the remaining 19 companies as follows:

 

Rank

(Highest to Lowest)

  

Percentage

  

Percentage

  1st       200%       200%   2nd    188.9%    188.9%   3rd    177.8%    177.8%
  4th    166.7%    166.7%   5th    155.6%    155.6%   6th    144.4%    144.4%
  7th    133.3%    133.3%   8th    122.2%    122.2%   9th    111.1%    111.1%
10th    100.0%    100.0% 11th      88.9%      88.9% 12th      77.8%      77.8%
13th      66.7%      66.7% 14th      55.6%      55.6% 15th      44.5%   
  44.5%2 16th      33.4%           0% 17th      22.3%           0% 18th   
  11.2%           0% 19th           0%           0%

 

2  In the event that the cutoff for the bottom quartile occurs between ranks
(e.g., between 15th and 16th in the example above) the zero payout percentage
will not apply to the higher rank.

 

A-2